Citation Nr: 0945931	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1966 to April 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2006 
rating decision by the Milwaukee RO.  In September 2007, the 
case was remanded to afford the Veteran a Travel Board 
hearing.  Such hearing was held before the undersigned in 
April 2008; a transcript of the hearing is associated with 
the claims file.  In June 2008, the case was remanded for 
additional development.  The Board issued a decision in 
February 2009 denying the claims on appeal.  However, in June 
2009, having determined that the February 2009 decision was 
based on an incomplete record, the Board vacated the February 
2009 decision and remanded the issues on appeal for further 
development and readjudication.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2009).  In September 2009 
these matters were readjudicated by the Huntington, West 
Virginia RO.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board's June 2009 remand, in part, instructed the RO to 
arrange for additional development suggested, to specifically 
include forwarding the Veteran's claims file to an 
audiologist or otolaryngologist for review and a medical 
opinion.  Instead, the Veteran was scheduled for a VA 
audiology examination in August 2009.  When he declined to 
appear for the examination, it was cancelled, and the claim 
was readjudicated by the RO and returned to the Board.  
Notably, the RO did not seek the file eview and medical 
opinion that was ordered in the Board's remand.  A remand by 
the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must forward the Veteran's 
claims file (to include this remand) to an 
audiologist or otolaryngologist for review 
and a medical opinion that responds to the 
following:

Are the Veteran's bilateral hearing loss 
and tinnitus at least as likely as not (50 
percent or better probability) related to 
his service, and specifically to noise 
trauma therein?  The consulting provider 
must explain the rationale for the 
opinion, reconciling it with the opinions 
already in the record (July 2006 and 
September 2008 VA and October 2008 
private).

2.  The RO should then review the record 
and readjudicate the claims.  If either 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

